Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.
 
Remarks
	This Office Action is in response to applicant’s amendment filed on March 26, 2021, under which claims 1-20 are pending and under consideration. 

Response to Arguments
	Applicant’s arguments regarding the rejection of claims 1, 3-4, 11, 13-14 and 20 under 35 U.S.C. § 103 have been fully considered but are generally moot under the new ground of rejection. 
In response to Applicant’s arguments that primary reference Guan does not teach the newly recited limitation of “wherein the selecting of the subset of known groups of servers includes: identifying, from among the known groups in the set of known groups of servers, first and second known groups that are most similar to the unknown group of servers; and designating the first and second known groups of servers as being in the subset of known groups of servers” in the independent claims, the Examiner notes that these limitations are instead taught by secondary reference Visweswaran, for the reasons stated in the rejections below. Applicant’s remarks generally assert that secondary reference Visweswaran does not teach the above features, but do not specifically address the parts of Visweswaran that have been applied to teach the above limitations in the new grounds of rejection set forth below. Therefore, applicant’s arguments do not distinguish over Visweswaran as currently applied in the rejections below.  
The newly recited limitation of “constructing a second decision tree using data of the second known group of servers” in the independent claims is accounted for by newly cited reference Maldonado. 
With respect to dependent claims 2 and 12, applicant’s arguments, which are directed to Ramsøy, are moot because Ramsøy is no longer relied upon in the rejections. 
Applicant’s arguments pertaining to the remaining dependent claims substantially incorporate the arguments already made for the independent claims, and do not specifically rely on the further limitations of these dependent claims. Therefore, the arguments do not overcome the rejections of those dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-4, 11, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al., “Ensemble of Bayesian Predictors and Decision
Trees for Proactive Failure Management in Cloud Computing Systems,” Journal of Communications, vol. 7, No. 1, January 2012 (“Guan”) in view of Visweswaran et al. “Learning Instance-Specific Predictive Models,” Journal of Machine Learning Research 11 (2010) 3333-3369 (“Visweswaran”), Maldonado et al., “Leveraging ensemble models in SAS® Enterprise MinerTM” (Paper SAS133-2014). In: Proceedings of the SAS® Global Forum 2014 Conference. Cary, NC: SAS Institute, Inc. (“Maldonado”) and Bhalla et al. (US 2015/0135012A1) (“Bhalla”).
As to claim 1, Guan teaches a method comprising: 
computing a set of profile values for a set of profile parameters that characterize an unknown group of servers using a first set of input values collected for the unknown group of servers; [§ III.A, teaching a “feature set” X which serves as input for the learned decision trees. The feature set is generated using data (input values) collected from monitoring systems. Such data is referred to as “collected by health monitoring tools” (§ IV, paragraph 1) or “collect[ed] health-related runtime performance data” (abstract). Guan teaches “cloud computing systems” (see title), comprising clusters of servers (see § IV.A, describing a system with 11 clusters. Note that a cluster or any plurality of servers can be regarded as a “group of servers.” Servers whose condition (a label of “normal” or “failure,” as described in § III.A, paragraph 3) are being predicted are represented as “a new and unlabeled data point” (§ III.B, paragraph 2), have a label that is not known, and are considered to be an “unknown of servers.”]
selecting a set of known groups of servers for which historical data is available from a historical repository of known groups of servers; [In general, Guan, § 1, paragraph 2 teaches: “forecasts future failure occurrences in the cloud using runtime execution states of the system and the history information of observed failures.” § III, paragraph 1: “anomalies are reported to the system administrations for verification. If they are confirmed as failures or as normal, the corresponding data points are labeled… labeled data provide valuable information about the system states under failures.” Servers with failure/normal labels, which are be used in supervised training, constitute servers for which historical data is available.] 
constructing, using a processor and a memory, a first decision tree wherein the first decision tree comprises: [§ III.A (“Learning Decision Trees”), which teaches construction of a decision tree (“learning a decision tree involves deciding which split to make at each node, and how deep the tree should be”).] a decision that depends on input values of the first set of input values for the unknown group of servers; [§ III.B, paragraph 2: “For a new and unlabeled data point, the failure predictor traverses the decision tree from the root. At each internal decision node, the predictor reads the value of the feature associated with the node from the input data point and selects a path to a child node accordingly.” Note that the decisions made in the tree depend on the data monitored from the servers, since such data are represented as input features of the decision tree.] and a node that provides a relative likelihood of servers in the unknown group of servers being problematic based on a previously determined number of problematic servers from the first known group in the subset of known groups of servers; [§ III.B, paragraph 2: “This process is repeated until a leaf node is hit. The predictor outputs the label (normal or failure) of the leaf.” This label indicates a relative likelihood of failure (being problematic), and is based on a previously determined number of problematic servers because the training set was labeled (see § III, paragraph 1: “anomalies are reported to the system administrations for verification. If they are confirmed as failures or as normal, the corresponding data points are labeled… labeled data provide valuable information about the system states under failures”). Note that the labeled training set would have a number of data points representing nodes previously determined to be normal, and a number of data points representing nodes previously determined to be problematic (failures).] 
computing, using the first decision tree, a first predicted number of problematic servers in the unknown group; [§ III.B (“Failure Prediction”), paragraph 2, teaching that a label of normal or failure is predicted. Such prediction also computes a number of problematic (failure) servers. See also § IV.C (“Failure Prediction Performance”), which discusses false positive rates and prediction accuracy, which are based on a number of problematic servers computed.]. 
However, Guan does not teach:
(1)	the limitation of the unknown group of servers being a group of servers “for which historical data is unavailable” in combination with the other elements of the claim;  [The Examiner notes that Guan does teach servers “for which historical data is unavailable” in a different context. See § I, paragraph 2: “labeled data are not always available in real-world cloud computing systems, especially for newly deployed or managed systems.” However, Guan does not specifically and explicitly teach that servers without labeled historical data are subject to prediction using the decision tree.]
(2)	“selecting a subset of known groups of servers from the set of known groups of servers such that each known group in the subset of known groups has a corresponding similarity distance that is within a threshold similarity distance from the unknown group, wherein the selecting of the subset of known groups of servers includes: identifying, from among the known groups in the set of known groups of servers, first and second known groups that are most similar to the unknown group of servers; and designating the first and second known groups of servers as being in the subset of known groups of servers” and the related limitations of the “first known group” being a group “in the subset of known groups of servers” and constructing the first decision tree “using data of the first known group of servers”; 
(3)	constructing “a second decision tree using data of the second known group of servers”; and
(4)	“causing, responsive to the first predicted number of problematic servers not exceeding a threshold number, a post-prediction action on the unknown group, Page 2 of 17 Bouz et alb App1'catin No. 15/459,267: Attorney Docker No. END92tM6O385US1wherein the post-prediction action causes a reduction in an actual number of problematic servers in the unknown group.”
Visweswaran, in an analogous art, teaches or suggest limitations (1) and (2) listed above. Visweswaran relates to techniques for creating instance-specific predictive models in which a model is learned from only a subset of the entire training data (abstract and § 1, paragraph 1-2). Since Visweswaran relates to predictive analytics and machine learning, Visweswaran is in the same field of endeavor as the claimed invention, or is reasonably pertinent to the problem of predictive analytics using machine learning techniques. 
In particular, Visweswaran suggests prediction on instances “for which historical data is unavailable” [§ 1, paragraph 1: “Prediction is a central problem in machine learning that involves inducing a model from a set of training instances that is then applied to future instances to predict a target variable of interest.” Future instances are also referred to as “new instances” (page 2, first full paragraph). The Examiner notes that one of ordinary skill in the art would recognize future/new instances as being analogous to Guan’s the “newly deployed or managed systems” in which labeled data is not available.]
Furthermore, Visweswaran teaches “selecting a subset of known groups of servers from the set of known groups of servers such that each known group in the subset of known groups has a corresponding similarity distance that is within a threshold similarity distance from the unknown group” [§ 1, paragraph 3: “One approach is to learn a model from a subset of the training data set that consists of instances that are similar in some way to the instance at hand.” See also § 3.1 (“Similarity-Based Methods”), which teaches examples of such; for example: “They (1) use a similarity or a distance measure” (§ 3.1, paragraph 1). Since Visweswaran discloses that a subset is selected based on similarity, there is implicitly a threshold similarity at the cutoff between the selected training data subset and the non-selected training data] “wherein the selecting of the subset of known groups of servers includes: identifying, from among the known groups in the set of known groups of servers, first and second known groups that are most similar to the unknown group of servers; and designating the first and second known groups of servers as being in the subset of known groups of servers” [§ 3.1, paragraph 2: “For a test instance, this method selects the k most similar training instances and either averages or takes a majority vote of their target values. Another extension is the distance-weighted k-Nearest Neighbor method. This weights the contribution of each of the k most similar training instances according to its similarity to the test instance, assigning greater weights to more similar instances” (note that either technique may read on the instant limitation). The identification and use of the subset of training instances also constitutes “designating…as being in the subset…”]
Visweswaran also teaches or suggests “…in the subset of known groups of servers” [Application of Visweswaran’s teachings to Guan would result in the “first known group” being a group “in the subset of known groups of servers,” when the subset is used to produce the model.] and constructing the first decision tree “using data of the first known group of servers” [Visweswaran teaches creating instance-specific models from a subset of training data.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan with the teachings of Visweswaran by: modifying the unknown group to be a group of servers “for which historical data is unavailable”; performing the operation of “selecting a subset of known groups of servers from the set of known groups of servers such that each known group in the subset of known groups has a corresponding similarity distance that is within a threshold similarity distance from the unknown group, wherein the selecting of the subset of known groups of servers includes: identifying, from among the known groups in the set of known groups of servers, first and second known groups that are most similar to the unknown group of servers; and designating the first and second known groups of servers as being in the subset of known groups of servers”; modifying the “first known group” to be a group “in the subset of known groups of servers”; and modifying the constructing of the first decision tree so as to be “using data of the first known group of servers.” One of ordinary skill would have been motivated to do in order to obtain a trained model (trained from the subset of known groups) that is suitable for prediction of new/future instances for which historical data is not available, and to train the model in a manner such that it would have better predictive performance than the predictive performance that would be obtained if the model were trained over the entire training set instead of the subset of the training set. See Visweswaran, § 1, paragraph 2.
The Examiner also notes that the limitation of “for which historical data is unavailable” is compatible with Guan’s teachings on supervised learning. For example, § II, paragraph 1 of Guan teaches that: “For Class 1 [i.e., the failure class], there [may] not be enough data available to allow a supervised learning algorithm to estimate a good probability model for that class.” Therefore, Guan merely teaches that there should be “enough” data for supervised learning, and there is no requirement that there be historical data for all prediction instances. 
Maldonado, in an analogous art, teaches “a second decision tree using data of the second known group of servers.” Maldonado generally relates to “decision tree ensemble models” (second paragraph), and is therefore in the same field of endeavor as the claimed invention (machine learning).
In particular, Maldonado teaches constructing “a second decision tree using data of the second known group of servers” [Page 2, FIG. 3 and section titled “Bagging Diagram Flow”: “train multiple decision trees by using different samples of the training data.” As shown in FIG. 3, different decision trees are trained using different training samples. Note that the different samples of the training data are analogous to the first and second known group of servers, as both are different training data.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Visweswaran with the teachings of Maldonado, by modifying the constructing operation to construct “a second decision tree using data of the second known group of servers,” in order to utilize an ensemble learning technique to the effect of more robust prediction, classification or variable selection (Maldonado, abstract: “Ensemble models combine two or more models to enable a more robust prediction, classification, or variable selection”), and to train the ensemble using a known method (bagging) that addresses the problem of “instability in the presence of different training data and the challenge of selecting the optimal size for a pruned tree” (Maldonado, page 2, first paragraph).
Bhalla, in an analogous art, teaches limitations of “causing, responsive to the first predicted number of problematic servers not exceeding a threshold number, a post-prediction action on the unknown group, Page 2 of 17 Bouz et alb App1'catin No. 15/459,267: Attorney Docker No. END92tM6O385US1wherein the post-prediction action causes a reduction in an actual number of problematic servers in the unknown group” not taught by the thus-far combination of references. Bhalla generally relates to “failure predictive system.” Therefore, Bhalla is in the same field of endeavor as the claimed invention. Bhalla failure prediction of network nodes, which are analogous to the servers in Guan.
In particular, Bhalla teaches “causing, responsive to the predicted number of problematic servers not exceeding a threshold number, a post-prediction action on the unknown group, wherein the post-prediction action causes a reduction in an actual number of problematic servers in the unknown group.” [[0071] (referring to FIG. 7): “at block 730, the forecasting engine 216 may implement the provisioning server 115 to remotely configure the network nodes that are likely to reach the fail condition in the near future according to the prioritized maintenance schedule. Alternatively, the forecasting engine 216 may dispatch an available field technician to fix each of the network nodes according to the prioritized maintenance schedule.” With respect to the limitation of “responsive to the predicted number of problematic…not exceeding a threshold number,” Bhalla teaches performing the post-prediction action responsive to there being any number of nodes that are likely to reach the fail condition in the near future. Therefore, the condition of “not exceeding a threshold number” is understood to be present in Bhalla. In particular, Bhalla implicitly teaches performing the post-prediction action responsive to the predicted number not exceeding a threshold number that is 100% of the nodes of the unknown group.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan, Visweswaran, and Maldonado with the teachings of Bhalla by modifying the method to further include “causing, responsive to the predicted number of problematic servers not exceeding a threshold number, a post-prediction action on the unknown group, wherein the post-prediction action causes a reduction in an actual number of problematic servers in the unknown group,” in order to reduce utilize a predictive model in a manner that reduces maintenance cost and improves customer satisfaction, as suggested by Bhalla ([0018]: “By understanding these future failure patterns for the network nodes, network providers are better able to allocate investments to maximize returns, and thereby, reduce the cost of maintenance of the network nodes, improve the customer experience, and improve the life time of the network nodes in the network infrastructure.”).

As to claim 3, the combination of Guan, Visweswaran, Maldonado, and Bhalla teaches the method of claim 1, further comprising constructing a subtree of the first decision tree corresponding to a second set of input values of the unknown group. [Guan, § III.B, paragraph 1 teaches subtrees (“The tree might be too deep and complex. We then find subtrees that cause overfitting and we prune them.”). Since § III.A, paragraph 2 teaches that “learning a decision tree involves deciding which split to make at each node” and that “at each node, the dataset is split according to the values of one particular feature,” the limitation of “corresponding to a second set of input values” is met, as the subtree would pertain to a particular variable of the feature set.]    

As to claim 4, the combination of Guan, Visweswaran, Maldonado and Bhalla teaches the method of claim 1, wherein a particular known group of servers has a corresponding profile, the profile characterizing the particular known group such that different unknown groups with different profile parameters are comparable with the particular known group. [In Guan, both known and unknown servers are represented by the same feature set (e.g., feature set X in § III.A, and the features listed in FIG. 1 and in § IV.B, paragraph 3). Therefore, Guan teaches the instant limitation of “comparable.”]  

As to claim 11, this claim is directed to “a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices” wherein the stored program instructions comprise program instructions for performing operations that are the same or substantially the same as the operations recited in the method of claim 1. Therefore, the rejection of claim 1 is applied to claim 11. 
Furthermore, Guan teaches a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices [§ IV.B, paragraph 3-4, teaching that the method in Guan is performed on a computer that is programmed with program instructions. The limitations of “storage devices” is implicitly disclosed by Guan].

As to claims 13-14, these claims depends from claim 11, which is addressed above, and recites further limitations that are the same or substantially the same as those recited in claims 3-4, respectively. Therefore, the rejections made to claims 3-4 are applied to claims 13-14, respectively.

As to claim 20, this claim is directed to “a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories” wherein the stored program instructions comprise program instructions for performing operations that are the same or substantially the same as the operations recited in the method of claim 1. Therefore, the rejection of claim 1 is applied to claim 11. 
Furthermore, Guan teaches a computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories [§ IV.B, paragraph 3-4, teaching that the method in Guan is performed on a computer that is programmed with program instructions. The limitations of “one or more processors,” “one or more memories” and “one or more storage devices” are implicitly disclosed by Guan because these are parts of a computer that executes a program.].

2.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Visweswaran, Maldonado, and Bhalla, and further in view of Kordmahalleh et al., "Hurricane Trajectory Prediction Via a Sparse Recurrent Neural Network," January 2015 Conference: Fifth International Workshop on Climate Informatics (“Kordmahalleh”).
As to claim 2, the combination of Guan, Visweswaran, Maldonado, and Bhalla teaches the method of claim 1, further comprising:
calculating, for each known group in the set of known groups of servers, respective similarity distances relative to the unknown group of servers, [Visweswaran, § 3, paragraph 1: “Similarity-based methods are characterized by the use of a similarity (or distance) measure necessary for measuring the similarity between instances.”]
wherein the identifying of the first and second known groups comprises determining that the first and second known groups are among a designated (number) of the known groups that are most similar to the unknown group of servers based on the similarity distances, [Visweswaran, § 3.1, paragraph 2: “For a test instance, this method selects the k most similar training instances and either averages or takes a majority vote of their target values. Another extension is the distance-weighted k-Nearest Neighbor method. This weights the contribution of each of the k most similar training instances according to its similarity to the test instance, assigning greater weights to more similar instances” (note that either technique may read on the instant limitation). The identification of training instances also constitutes “designating…as being in the subset…”] and 
wherein the designating of the first and second known groups of servers as being in the subset of known groups of servers further comprises designating each known group in the designated (number) of the known groups as being in the subset of known groups of servers; [The identification and use of the subset of training instances in Visweswaran teaches the limitation of “designating each known group…as being in the subset of known groups.”]
Maldonado further teaches:
computing, using the second decision tree corresponding to the second known group, a second predicted number of problematic servers in the unknown group; [In the ensemble model of Maldonado, each decision tree gives an output. See, e.g., page 2, paragraph 4: “the predicted probabilities of all connected models”; page 6, second-to-last paragraph: “By default, the Ensemble node averages the predicted probabilities of the preceding modeling nodes.”] and computing a final predicted number using the first predicted number and the second predicted number in a statistical operation. [Maldonado, page 6, last two paragraphs, which teaches “the default of model averaging as the function to combine trained models” and other possibilities such as “maximum and voting” (“The maximum option sets the posterior probability as the highest posterior probability of the trained models”). Averaging, maximum, and voting are statistical operations.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thus-far combination of Guan, Visweswaran, Maldonado, and Bhalla with the above further teachings of Maldonado by performing the further operations of “computing the second decision tree corresponding to the second known group a second predicted number of problematic servers in the unknown group” and “computing a final predicted number using the first predicted number and the second predicted number in a statistical operation” in order to implement an ensemble model to the effect of more robust prediction, classification or variable selection, as suggested by Maldonado ( abstract: “Ensemble models combine two or more models to enable a more robust prediction, classification, or variable selection”).
The thus-far combination of references does not teach the limitation of a designated “percentage”, as opposed to a designated number, of most-similar known groups.
Kormahalleh, in an analogous art, teaches the above limitation. Kormahalleh relates to methods using a neural network (see title). Thus, Kormahalleh is in the same field of endeavor as the claimed invention (machine learning). 
Kormahalleh teaches a “designated percentage” [last page, first paragraph: “For prediction of a target hurricane, the top 50 percent most similar hurricanes to the target hurricane are selected and used for training the sparse RNN.” This teaching of a top percentage of most similar training examples would have been understood as a variation of the k nearest neighbor technique described in Visweswaran but with the value of “k” as specifically a percentage rather than merely a quantity.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan, Visweswaran, Maldonado, and Bhalla with the teachings of Kormahalleh by modifying the designated number to be a “designated percentage,” in order to use a known method for selecting a subset of similar training data to achieve the result of generating a model that gives accurate predictions, as suggested by Kormahalleh (§ 1, paragraph 1: “to find more accurate patterns of an ongoing target hurricane, the most similar hurricanes in the dataset are used for training the sparse RNN”). 
  
	As to claim 12, this claim depends from claim 11, which is addressed above, and recites further limitations that are the same or substantially the same as those recited in claim 2, respectively. Therefore, the rejection made to claim 2 is applied to claim 12.

3.	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Visweswaran, Maldonado, and Bhalla, and further in view of Kristal et al. (US 2012/0084238 A1) (“Kristal”).
As to claim 5, the combination of Guan, Visweswaran, Maldonado, and Bhalla teaches the method of claim 1, further comprising:
receiving a set of input values, the first set of input values, wherein the computing of the set of profile values comprises computing the set of profile values based at least in part on the first set of input values. [Guan teaches that the feature set is generated using data (input values) collected from monitoring systems. Such data is referred to as “collected by health monitoring tools” (§ IV, paragraph 1) or “collect[ed] health-related runtime performance data” (abstract).]
However, the combination of Guan, Visweswaran, Maldonado, and Bhalla does not teach the condition of “responsive to a set of questions.”
Kristal, in an analogous art, teaches receiving input values “responsive to a set of questions.” Kristal generally relates to methods for conducting machine learning, and is therefore pertinent to predictive modeling.  
In particular, Kristal teaches presenting questions and receiving input values responsive to a set of questions [[0006]: “providing at least one question to a plurality of users, the at least one question relating to at least one of the factors or outcomes. The system and method further relate to receiving at least one of choices and guesstimates from the users in response to the at least one question and performing…adjusting or creating the training input”]. That is, Kristal generally teaches that the input into a machine learning model (e.g., model as described in [0026] of Kristal) may be created or adjusted based on user responses to the questions. Although the input exemplified in Kristal is a training input rather than a prediction input, one of ordinary skill in the art would recognized that Kristal’s method may be used to receive the “input values” of the instant claim.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Guan, Visweswaran, Maldonado, and Bhalla with the teachings of Kristal by implementing the user interaction described in Kristal such that the receiving the set of input values is “responsive to a set of questions,” in order to implement a user interaction that allows a human to augment data input into a model, as suggested by Kristal (abstract: “synthetic training sets derived from expert or non-expert human guesstimates can replace or augment training data sets comprised of actual training exemplars”).

As to claim 6, the combination of Guan, Visweswaran, Maldonado, Bhalla, and Kristal teaches the method of claim 5, further comprising:
presenting a question in the set of questions that [Kristal, [0042]: “In step 215, one or more questions related to the problem are presented to the user”] is answerable without consuming any computing resource of any server in the unknown group. [In Kristal, the questions are answered by a user device, such as expert users 15, 20, 25 ([0030]). Moreover, Kirstal teaches that the system 5 shown in FIG. 1 may be a single personal computer such as a laptop ([0030]). Since the questions are answerable using a personal device, which is distinguishes from the cluster servers in Guan, the limitation of “without consuming any computing resource of any server in the unknown group” would result from the combined teachings of the references.] 

As to claims 15 and 16, these claims respectively depend from claims 11 and 15, which are addressed above, and recite further limitations that are the same or substantially the same as those recited in claims 5-6, respectively. Therefore, the rejections made to claims 5-6 are applied to claims 15-16, respectively.

4.	Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Visweswaran, Maldonado, and Bhalla, and further in view of Narayanan et al. (US 2017/0206026 A1) (“Narayanan”).
As to claim 7, the combination of Guan, Visweswaran, Maldonado, and Bhalla teaches the method of claim 1, but does not teach that a profile parameter in the set of profile parameters comprises “a type of use for which a sub-group of the unknown group of servers is used.”
Narayanan, in an analogous art, teaches “a type of use for a sub-group of the unknown group of servers.” Narayanan generally relates to predicting solid state drive reliability in data centers (abstract). Therefore, Narayanan is in the fields of predictive analytics and data center management. 
In particular, Narayanan teaches a variety of factors that may impact solid state drive (SSD) reliability (see [0006]: “SSD reliability can depend not only on SSD device level factors but also on other factors at higher levels in a data center hierarchy”), and thus the reliability/failure of the computer or server running the SSD (note that servers are shown in FIG. 400, represented by clusters 402, 403). Such factors include “a type of use for a sub-group of the unknown group of servers” [[0039]: “Workload features can include various workload related features including but not limited to workload categories…”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan, Visweswaran, Maldonado, and Bhalla with the teachings of Narayanan by using “a type of use for a sub-group of the unknown group of servers” as a profile parameter in the set of profile parameters, in order to use a profile parameter that is known to be relevant to the reliability of servers as a predictive factor, as suggested by Narayanan ([0006] and [0039], quoted above). 

As to claim 8, the combination of Guan, Visweswaran, Maldonado, Bhalla, and Narayanan teaches the method of claim 7, wherein the type of use comprises use in a data processing environment infrastructure [Taught by Narayanan, wherein “workload” refers to workload performed as part of a data center (e.g., data center 41 in FIG. 1).

As to claim 17, this claim depends from claim 11, which is addressed above, and recites further limitations that are the same or substantially the same as those recited in claim 7. Therefore, the rejection made to claim 7 is applied to claim 17.

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Visweswaran, Maldonado, and Bhalla, and further in view of Kanoun et al., "Benchmarking the dependability of Windows and Linux using PostMark/spl trade/workloads," 16th IEEE International Symposium on Software Reliability Engineering (ISSRE'05), Chicago, IL, 2005 (“Kanoun”).
As to claim 9, the combination of Guan, Visweswaran, Maldonado, and Bhalla teaches the method of claim 1, but does not teach that a profile parameter in the set of profile parameters comprises “a type of operating system used in a sub-group of the unknown group of servers.”
Kanoun, in an analogous art, teaches “a type of operating system used in a sub-group of the unknown group of servers.” Kanoun relates to analysis of the dependability of operating systems. Therefore, Kanoun is pertinent to predictive analytics for servers and server management.
In particular, Kanoun teaches that a type of operating system used in a sub-group of the unknown group of servers is a factor that is relevant to the operation of the operation of the system [see abstract, describing a study of six versions of Windows and four versions of Linux, thereby teaching different “types” of operating system. § 7, paragraph 2 states that Window and Linux may differ in various measures of dependability.] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan, Visweswaran, Maldonado, and Bhalla with the teachings of Kanoun by using a type of operating system used in a sub-group of the unknown group of servers as a profile parameter in the set of profile parameters, in order to use a profile parameter that is relevant to the dependability of a computer such as a server, as suggested by Kanoun (abstract and § 7, paragraph 2).

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Visweswaran, Maldonado, and Bhalla, and further in view of Vishwanath et al., “Characterizing Cloud Computing Hardware Reliability,” SoCC’10, June 10–11, 2010 (“Vishwanath”).
As to claim 10, the combination of Guan, Visweswaran, Maldonado, and Bhalla teaches the method of claim 1, but does not teach that a profile parameter in the set of profile parameters comprises “average age of a sub-group of the unknown group of servers.” 
However, Vishwanath teaches “average age of a sub-group of the unknown group of servers” as an indicator of server failure [§ 4.1 (p. 198), paragraph 2: “We then look for strong indicators of failure rate in the number of server, the average age as well as number of hard disks.” Note that “average age” refers to “age of the machine,” as stated in this paragraph and the next paragraph.]   
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into combination of Guan, Visweswaran, Maldonado, and Bhalla, the above further teachings of Vishwanath by using “average age of a sub-group of the unknown group of servers” as a profile parameter in the set of profile parameters, in order to use a profile parameter that is relevant to the failure rate of a server, as suggested by Vishwanath (§ 4.1 (p. 198), paragraph 2, quoted above).

7.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Visweswaran, Maldonado, and Bhalla, and further in view of Allen et al. (US 2015/0170054A1) (“Allen”).
As to claim 18, the combination of Guan, Visweswaran, Maldonado, and Bhalla teaches computer usable program product of claim 11, wherein the program instructions are stored in a computer readable storage device in a data processing system [Guan, § IV.B, paragraph 3-4, teaching that the method in Guan is performed on a computer that is programmed with program instructions. The limitations of “storage devices” is implicitly disclosed by Guan]. 
However, the combination of Guan, Visweswaran, Maldonado, and Bhalla does not teach the remaining limitations of the claim.
Allen, in an analogous art, teaches “wherein the program instructions are transferred over a network from a remote data processing system.” Allen is in the field of data processing using artificial intelligence and inference methods ([0002]). In particular, Allen teaches the above limitation in claim 18 of Allen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan, Visweswaran, Maldonado, and Bhalla with the teachings of Allen by implementing the feature that “the computer usable code is transferred over a network from a remote data processing system,” in order to permit the computer usable code to be usable by a remote data processing system, as suggested by Allen. 

As to claim 19, the combination of Guan, Visweswaran, Maldonado, and Bhalla teaches the computer usable program product of claim 11, but does not teach the further limitations of the instant claim. 
Allen, in an analogous art, teaches “wherein the program instructions are stored in a computer readable storage medium in a server data processing system, and wherein the program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.” Allen is in the field of data processing using artificial intelligence and inference methods ([0002]). In particular, Allen teaches the above limitation in claim 19 of Allen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan, Visweswaran, Maldonado, and Bhalla with the teachings of Allen by implementing the feature of “wherein the program instructions are stored in a computer readable storage medium in a server data processing system, and wherein the program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system” in order to store the program instructions on a suitable system that permit the computer usable code to be usable by a remote data processing system, as suggested by Allen. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0228003A1 (Apte) teaches bagging with decision trees (FIG. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124